Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10 and 12-14 of U.S. Patent No. US 10,925,023. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-10 and 12-14 of U.S. Patent No. US 10,925,023 disclose claims 1-20 of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo US 2018/0241605, of record.
Claims 1 and 11:
Luo discloses an apparatus comprising: an antenna and a processor and a method comprising:
determining, based on a synchronization signal (SS) block index (block index; Luo; [0063]) and based on an index (HF; Luo; [0063]) associated with a time interval, an initialization value for a reference signal associated with a physical broadcast channel (PBCH) (Luo; [0063]);
generating, based on the initialization value, the reference signal (DMRS; Luo; [0063]) associated with a PBCH;
mapping, based on one or more of a frequency domain shift value or a time domain shift value, the generated reference signal to resource elements (REs) (Luo; Fig. 2; [0045]); and
transmitting, to a terminal, the mapped reference signal and the PBCH (Luo; Fig. 2; [0045]; [0062]).
Claims 2 and 12:
Luo discloses the initialization value is determined based on a cell identifier, the SS block index, and the index associated with a time interval (Luo; [0063]).
Claims 3 and 13:
Luo discloses the cell identifier is associated with a base station that communicates with the terminal (Luo; [0063]; [0064]).
Claims 4 and 14:
Luo discloses the time interval is a frame (frame; Luo; [0063]) or one or more slots.
Claims 5 and 15:
Luo discloses the SS block index corresponds to an index of an SS block, the SS block comprising a PBCH, a primary synchronization signal, and a secondary synchronization signal (Luo; [0061]).
Claims 6 and 16:
Luo discloses the REs are included in an SS block corresponding to the SS block index (Luo; [0044]; [0058]; [0059]).
Claims 7 and 17:
Luo discloses the SS block corresponding to the SS block index comprises at least four orthogonal frequency division multiplexing (OFDM) symbols,
wherein a first OFDM symbol of the at least four OFDM symbols comprises a primary synchronization signal, a second OFDM symbol of the at least four OFDM symbols comprises a portion of the PBCH, and a third OFDM symbol of the at least four OFDM symbols comprises a secondary synchronization signal, and
wherein the second OFDM symbol is located between the first OFDM symbol and the third OFDM symbol (Luo; Fig. 4).
Claims 9 and 19:
Luo discloses for each SS block, initializing a scrambling sequence and generating, based on the initialized scrambling sequence, a reference signal associated with a PBCH (Luo; [0063]).
Claims 10 and 20:
Luo discloses the reference signal associated with the PBCH is a PBCH demodulation reference signal (DM-RS) (Luo; [0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416